From a judgment of conviction on a charge of burglary had in the District Court of Montague County, on July 27 of this year, appellant appeals to this court, and seeks a reversal of such judgment of conviction.
It appears from the record that the term of court at which appellant suffered conviction adjourned on August 20, 1909. Both the statement of facts and bills of exception were filed, as same appears from the record, on November 15, 1909. We are not authorized, therefore, to consider either the statement of facts or bills of exception. The indictment being good, it follows, in this state of the record, that the judgment of conviction must be and the same is hereby affirmed.
Affirmed. *Page 188